                                         Case 4:15-cv-03504-YGR Document 464 Filed 07/28/20 Page 1 of 2




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         CHRISTOPHER CORCORAN, ET. AL.,
                                   4                                                        Case No. 4:15-cv-03504-YGR
                                                        Plaintiffs,
                                   5
                                                 v.                                         REVISED PRETRIAL SCHEDULE, AND
                                   6                                                        ORDER VACATING COMPLIANCE
                                         CVS HEALTH, ET AL.,                                DEADLINE
                                   7
                                                        Defendants.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    REVISED PRETRIAL SCHEDULE
                                  12    EXCHANGE EXHIBIT LISTS, WITNESS LISTS,
Northern District of California




                                                                                               March 19, 2021
 United States District Court




                                        DEPOSITION DESIGNATIONS:
                                  13
                                        EXCHANGE OBJECTIONS TO EXHIBIT LISTS,
                                  14    OBJECTIONS TO WITNESS LISTS, OBJECTIONS TO
                                                                                                April 9, 2021
                                        DEPOSITION DESIGNATIONS, AND COUNTER-
                                  15
                                        DESIGNATIONS
                                  16
                                        OBJECTIONS TO COUNTER-DESIGNATIONS                     April 23, 2021
                                  17
                                        COMPLIANCE HEARING (SEE BELOW)                         Friday, April 23, 2021 at 9:01 a.m.
                                  18
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                   April 30, 2021
                                  19
                                        TRIAL READINESS BINDER                                 May 7, 2021
                                  20

                                  21    PRETRIAL CONFERENCE:                                   Friday, May 14, 2021 at 9:00 a.m.

                                  22    PROVIDE FINAL SET OF EXHIBITS TO COURT                 May 28, 2021

                                  23    TRIAL DATE:                                            Monday, June 1, 2021 at 8:30 a.m. for
                                                                                               Jury Trial
                                  24

                                  25

                                  26          Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall

                                  27   meet and confer in advance of the Pretrial Conference. The compliance hearing on Friday, April

                                  28   23, 2021 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial
                                         Case 4:15-cv-03504-YGR Document 464 Filed 07/28/20 Page 2 of 2




                                   1   Setting Instructions and are in compliance therewith. The compliance hearing shall be held in the

                                   2   Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business

                                   3   days prior to the date of the compliance hearing, the parties shall file a one-page JOINT

                                   4   STATEMENT confirming they have complied with this requirement or explaining their failure to

                                   5   comply. If compliance is complete, the parties need not appear and the compliance hearing will be

                                   6   taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint

                                   7   statement in a timely fashion. Failure to do so may result in sanctions.

                                   8          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                   9   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                  10   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                  11          Further, in light of this Order, the compliance deadline set for July 31, 2020 is VACATED.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: July 28, 2020

                                  14                                                   ______________________________________
                                                                                               YVONNE GONZALEZ ROGERS
                                  15                                                          UNITED STATES DISTRICT JUDGE
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
